DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108138652, filed on 10/25/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 9 recites the limitations:
 "a plurality of LED chips, a plurality of positive test circuit layers, a plurality of negative test circuit layers, a plurality of positive contacts and a plurality of negative contacts" in lines 25 while the rest of the claim 1, 5. 9 and dependent claims recite “the LED chips, the positive test circuit layers, the negative test circuit layers, the positive contacts and the negative contacts”.
There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
Claims 1-10 of this application is patentably indistinct from claims 1-10 of Application No. 16811036. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16811036 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims 1, 5 and 9 of pending application are identical to claims 1, 5 and 9 of co-pending application 16811036 except for the pending application recite “inputting an electric current into the negative test contacts” while the co-pending application recite “inputting an electric current into the positive test contacts”.

Claim 2-3, 6-8 and 10 of pending application are identical to claims 2-3, 6-8 and 10 of co-pending application 16811036.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsia et al. (US 20120012871 hereinafter Hsia), and further in view of Donofrio et al. (US 20140151735 hereinafter Donofrio).


Regarding to claim 1, Hsia discloses an LED wafer detection device (abstract and fig. 2-4 discloses and shows a LED wafer), comprising: 
an LED wafer including a wafer base (fig. 6[30]), a plurality of LED chips (fig. 6 shows the wafer of LED dies), a plurality of positive test circuit layers (fig. 5-7[combination of 40 and 42] paragraph 035 disclose metal layer 40 may include metals that have good conductive properties and are suitable for bonding, such as gold, gold alloy, copper, copper alloy, nickel, nickel alloy, platinum, platinum alloy, titanium, titanium alloy, or combinations thereof. A reflective mirror layer 42 is deposited on p-, (paragraph 39 discloses metal layer 44 is also deposited on the exposed n-doped GaN layer 34 and patterned to form n-contacts for wafer-level measurement of the LED dies), a plurality of positive test contacts and a plurality of negative test contacts (paragraph 0039 discloses contacts 44 deposited on the exposed n-doped GaN layer 34 and patterned to form n-contacts for wafer-level measurement of the LED dies)); and 
a detection module disposed above the LED wafer (fig. 2-15 shows detector 50 above the wafer); 
wherein the LED chips, the positive test circuit layers (combination of 40 and 42), (44) and the negative test contacts (44) are disposed on the wafer base (fig. 2-15 show the above element are disposed on the wafer base); 
wherein each LED chip has a positive contact and a negative contact respectively electrically connected to the corresponding positive test circuit layer and the corresponding (fig. 7 shows contact layers 44 bonded to p-dope layers 38 and other 44 bonded to n-dope 34) ; 
wherein the positive test contacts (44)  are respectively electrically connected to the positive test circuit layers (combination of 40 and 42), and the negative test contacts (44)  are respectively electrically connected to the negative test circuit layers (fig. 7); 
wherein when inputting an electric current into the negative test contacts, and then outputting the electric current from the positive test contacts, each LED chip is excited to generate a light source, and the light source generated by each LED chip is optically detected by the detection module (paragraph 0040 discloses the probes connected to the p-contacts and n-contacts to provide power to LED and detector 50 detects emitted lights 53 form the LED). 
However, Hsia does not disclose a plurality of negative test circuit layers where each negative test contact (44) is deposited on corresponding negative test circuit layer.
Fig. 1-2 of Donofrio discloses a plurality of LED where each LED has a p-dope layer 114 connected to positive test circuit layer 130 and positive test contact 160 and where n-dope layer 112 connected to negative test circuit layer combination of 150 and 250 and positive test contact 170.
Therefore, at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to incorporate Donofrio into Hsia in order to enhance the reflectivity from the diode region by providing an index mismatch or index step (paragraph 0051 of Donofrio).
Hsia in view Donofrio discloses to provide power to LED and detector 50 detects emitted lights 53 form the LED. However, Hsia in view Donofrio does not disclose inputting an electric current into the negative test contacts, and then outputting the electric current from the positive test contacts.
However, inputting an electric current into the negative test contacts, and then outputting the electric current from the positive test contacts or inputting an electric  

Regarding to claims 2 and 6, Hsia in view of Donofrio discloses the LED wafer detection device according to claims 1 and 5 respectively, wherein the positive test contacts are separated from each other to respectively form a plurality of single positive test contacts adjacent to each other (fig. 7 of Hsia shows 44 connected to 38 are separate from each other and fig. 14 shows these 44 bonded to 58 to form a single test contacts adjacent to each other), and the negative test contacts are separated from each other to respectively form a plurality of single negative test contacts adjacent to each other (fig. 7 of Hsia and fig. 2 of Donofrio). 

Regarding to claims 3 and 7, Hsia in view of Donofrio discloses the LED wafer detection device according to claims 1 and 5 respectively, wherein the positive test contacts are connected with each other to form a single positive test area, and the negative test contacts are connected with each other to form a single negative test area (fig. 3-5, 11 of Donofrio show 160 and 170 form a single test contact). 

Regarding to claim 5, Hsia discloses an LED wafer, comprising: 
a wafer base (fig. 6[30]); 
a plurality of LED chips disposed on the wafer base (paragraph 0041 discloses wafer of LED dies); 
a plurality of positive test circuit layers disposed on the wafer base (fig. 5-7[combination of 40 and 42] paragraph 035 disclose metal layer 40 may include metals that have good conductive properties and are suitable for bonding, such as gold, gold alloy, copper, copper alloy, nickel, nickel alloy, platinum, platinum alloy, titanium, titanium alloy, or combinations thereof. A reflective mirror layer 42 is deposited on p-contact metal layer 40 to reflect emitted light from the LED dies. Reflective mirror layer 42 may include silver, a silver alloy, aluminum, or an aluminum alloy); 

a plurality of positive test contacts disposed on the wafer base (44); and 
a plurality of negative test contacts disposed on the wafer base (paragraph 0039 discloses contacts 44 deposited on the exposed n-doped GaN layer 34 and patterned to form n-contacts for wafer-level measurement of the LED dies); 
wherein each LED chip has a positive contact and a negative contact respectively electrically connected to the corresponding positive test circuit layer and the corresponding (fig. 7 shows each LED contact 44 bonded to p-dope layers 38 and other 44 bonded to n-dope 34); 
wherein the positive test contacts are respectively electrically connected to the positive test circuit layers, and the negative test contacts are respectively electrically connected to the (fig. 7); 
wherein when inputting an electric current into the negative test contacts, and then outputting the electric current from the positive test contacts, each LED chip is excited to generate a light source (paragraph 0040 discloses the probes connected to the p-contacts and n-contacts to provide power to LED and detector 50 detects emitted lights 53 form the LED). 
However, Hsia does not disclose a plurality of negative test circuit layers where each negative test contact (44) is deposited on corresponding negative test circuit layer.
Fig. 1-2 of Donofrio discloses a plurality of LED where each LED has a p-dope layer 114 connected to positive test circuit layer 130 and positive test contact 160 and where n-dope layer 112 connected to negative test circuit layer combination of 150 and 250 and positive test contact 170.
Therefore, at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to incorporate Donofrio into Hsia in order to enhance the reflectivity from the diode region by providing an index mismatch or index step (paragraph 0051 of Donofrio).
Hsia in view Donofrio discloses to provide power to LED and detector 50 detects emitted lights 53 form the LED. However, Hsia in view Donofrio does not disclose inputting an electric current into the negative test contacts, and then outputting the electric current from the positive test contacts.
However, inputting an electric current into the negative test contacts, and then outputting the electric current from the positive test contacts or inputting an electric current into the positive test contacts, and then outputting the electric current from the negative test contacts is an obvious variance of each other and a depend upon of design choice of the DUT. 

Regarding to claim 6, Hsia discloses the LED wafer according to claim 5, wherein the positive test contacts are separated from each other to respectively form a plurality of single positive test contacts adjacent to each other (fig. 7 shows 44 connected to 38 are separate from each other and fig. 14 shows these 44 bonded to 58 to form a single test contacts adjacent to each other), and the negative test contacts are separated from each other to respectively form a plurality of single negative test contacts adjacent to each other (fig. 7 shows 44 connected to 38 are separate from each other and fig. 14 shows these 44 bonded to 58 to form a single test contacts adjacent to each other). 

Regarding to claim 9, Hsia discloses an LED wafer detection method, comprising: 
providing an LED wafer including a plurality of LED chips (fig. 7), a plurality of positive test circuit layers (fig. 5-7[combination of 40 and 42] paragraph 035 disclose metal layer 40 may include metals that have good conductive properties and are suitable for bonding, such as gold, gold alloy, copper, copper alloy, nickel, nickel alloy, platinum, platinum alloy, titanium, titanium alloy, or combinations thereof. A reflective mirror layer 42 is deposited on p-contact metal layer 40 to reflect emitted light from the LED dies. Reflective mirror layer 42 may include silver, a silver alloy, aluminum, or an aluminum alloy), (44 contacts with 38 and 44 contacts with 34); 
inputting an electric current into the negative test contacts, and then outputting the electric current from the positive test contacts so as to excite each LED chip to generate a light source; and 
using a detection module to optically detect the light source that is generated by each LED chip (paragraph 0040 discloses the probes connected to the p-contacts and n-contacts to provide power to LED and detector 50 detects emitted lights 53 form the LED). 
However, Hsia does not disclose a plurality of negative test circuit layers where each negative test contact (44) is deposited on corresponding negative test circuit layer.
Fig. 1-2 of Donofrio discloses a plurality of LED where each LED has a p-dope layer 114 connected to positive test circuit layer 130 and positive test contact 160 and where n-dope layer 112 connected to negative test circuit layer combination of 150 and 250 and positive test contact 170.
Therefore, at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to incorporate Donofrio into Hsia in order to enhance the reflectivity from the diode region by providing an index mismatch or index step (paragraph 0051 of Donofrio).
Hsia in view Donofrio discloses to provide power to LED and detector 50 detects emitted lights 53 form the LED. However, Hsia in view Donofrio does not disclose inputting an electric current into the negative test contacts, and then outputting the electric current from the positive test contacts.
However, inputting an electric current into the negative test contacts, and then outputting the electric current from the positive test contacts or inputting an electric current into the positive test contacts, and then outputting the electric current from the negative test contacts is an obvious variance of each other and a depend upon of design choice of the DUT. 

Claims 4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsia in view of Donofrio as applied to claims 1, 5 and 9 respectively above, and further in view of Lau et al. (US 20120223875 hereinafter Lau).

Regarding to claims 4 and 8, Hsia in view of Donofrio discloses the LED wafer detection device according to claims 1 and 5 respectively, wherein the positive test circuit layer (130 of Donofrio) and the negative test circuit layer (combination 150 and 250) are respectively disposed on a first horizontal plane and a second horizontal plane (fig. 2-4 of Donofrio the positive test circuit layer 130 in a first horizontal plane and a negative test circuit layer in a second horizontal plane), the positive test contact and the negative test contact are respectively disposed on the first horizontal plane and the second horizontal plane (see fig. 2-4 of Donofrio), and the first horizontal plane is higher than, lower than or equal to the second horizontal plane (see fig. 2-4 of Donofrio); 
wherein the positive test circuit includes a plurality of first positive end portions layer (combination of 40, 42 connected to 58), a second positive end portion (fig. 14 of Hsia shows 58 interconnecting between 2 LEDs), and a positive connection portion connected between the first positive end portion and the second positive end portion (portion of 58 connects LEDs), the first positive end portion is electrically connected to the positive contact of the corresponding LED chip (see fig. 14), the second positive end portion is electrically connected to the corresponding positive test contact (fig. 14 of Hsia shows 44 connected to 58), and the positive connection portion extends along a first cutting path (58 forms a first cutting paths); wherein the negative test circuit layer includes a plurality of first negative end portions, a second negative end portion, and a negative connection portion connected between the first negative end portion and the second negative end portion, the first negative end portion is electrically connected to the negative contact of the corresponding LED chip, the second negative end portion is electrically connected to the corresponding negative test contact, Donofrio shows the plurality of LEDs with n-contacts connected with each other via 170 therefore by incorporate Donofrio into Hsia would satisfied the limitation). 
However, Hsia in view of Donofrio does not disclose the negative connection portion extends along a second cutting path
Fig. 1 of Lau discloses a plurality of LEDs where all the LEDs 101 anodes via bus 102 in the first cutting path and cathodes connected via bus 103 in the second cutting. Therefore by incorporate the structure of Lau into Hsia in view of Donofrio would create a structure as claimed.



Regarding to claim 10, Hsia in view of Donofrio discloses the LED wafer detection method according to claim 9, wherein the LED wafer includes a wafer base, and the LED chips, the positive test circuit layers (130 of Donofrio), the negative test circuit layers (combination 150 and 250), the positive test contacts (44 or 160) and the negative test contacts (44 or 170) are disposed on the wafer base; 
wherein each LED chip has a positive contact (44 or 160) and a negative contact (44 or 170)  respectively electrically connected to the corresponding positive test circuit layer (130) and the corresponding negative test circuit layer (combination 150 and 250); 
wherein the positive test contacts  (44 or 160) are respectively electrically connected to the positive test circuit layers (130), and the negative test contacts (44 or 170) are respectively electrically connected to the negative test circuit layers (combination 150 and 250); 
wherein the positive test circuit layer and the negative test circuit layer are respectively disposed on a first horizontal plane and a second horizontal plane (fig. 2-4 of Donofrio the positive test circuit layer 130 in a first horizontal plane and a negative test circuit layer in a second horizontal plane), the positive test contact and the negative test contact are respectively disposed on the first horizontal plane and the second horizontal plane, and the first horizontal plane is higher than, lower than or equal to the second horizontal plane (see fig. 2-4 of Donofrio); 
wherein the positive test circuit layer includes a plurality of first positive end portions (combination of 40, 42 connected to 58), a second positive end portion (fig. 14 of Hsia shows 58 interconnecting between 2 LEDs), and a positive connection portion connected between the first positive end portion and the second positive end portion (portion of 58 connects LEDs), the first positive end portion is electrically connected to the positive contact of the corresponding LED chip (see fig. 14), the second positive end portion is electrically connected to the corresponding positive test contact (fig. 14 of Hsia shows 44 connected to 58), and the positive connection portion extends along a first cutting path (58 forms a first cutting paths); 
wherein the negative test circuit layer includes a plurality of first negative end portions, a second negative end portion, and a negative connection portion connected between the first negative end portion and the second negative end portion, the first negative end portion is electrically connected to the negative contact of the corresponding LED chip, the second negative end portion is electrically connected to the corresponding negative test contact, Donofrio shows the plurality of LEDs with n-contacts connected with each other via 170 therefore by incorporate Donofrio into Hsia would satisfied the limitation).
However, Hsia in view of Donofrio does not disclose the negative connection portion extends along a second cutting path
Fig. 1 of Lau discloses a plurality of LEDs where all the LEDs 101 anodes via bus 102 in the first cutting path and cathodes connected via bus 103 in the second cutting. Therefore by incorporate the structure of Lau into Hsia in view of Donofrio would create a structure as claimed.
At the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to incorporate the bus 102 and 103 as described in Lau as matter of design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SON T LE/           Primary Examiner, Art Unit 2863